DETAILED ACTION
This is the Office action based on the 16797726 application filed February 21, 2020, and in response to applicant’s argument/remark filed on February 28, 2022.  Claims 20-22 and 24-40 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-19 and 23 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

 Claim Interpretations
Claim 24 recites “obtaining a first correction map to correct the valleys and a second correction map to correct the mesas”, “scanning the workpiece through the first GCIB while changing the first GCIB process parameter to correct the valleys, the changing of the first GCIB process parameter changes the first GCIB and being based on the first correction map to correct the valleys”, “scanning the workpiece through the second GCIB while changing the second GCIB process parameter to correct the mesas, the changing of the second GCIB process parameter changes the second GCIB and being based on the second correction map to correct the mesas”; however, the specification fails to define the term “correct”, and claim 24 does not describe what the correction involves besides scanning the GCIB upon the workpiece.  Therefore, for the purpose of examining the term “correct” will be interpreted as scanning a GCIB on the workpiece unless stated otherwise.
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “positioning the workpiece in a beam apparatus comprising a vacuum chamber having a beam line configured to form a (GCIB)” appears to contain a typographical error.   For the purpose of examining it will be assumed that this phrase is “positioning the workpiece in a beam apparatus comprising a vacuum chamber having a beam line configured to form a GCIB”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “a chemical composition of the mesas is different from a chemical composition of the valleys” in the specification.  Although the published specification teaches that “(t)his working surface is composed of high areas referred to as "mesas," and low areas referred to as "valleys." These areas can have a different composition, as evidenced by differences in relative etching rates” in paragraph 0022 and  “(t)he working surface is non-homogeneous in that the working surface has composition differences that vary spatially across the working surface.  This can be an alloy including AlTiC.  For example, this can be an alloy without perfect homogeneity” in paragraph 0028 , this is not equivalent to the limitation “a chemical composition of the mesas is different from a chemical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 rejected under U.S.C. 103 as being unpatentable over Hau-Riege (U.S. PGPub. No. 20050185173), hereinafter “Hau-Riege”, in view of Sato et al. (U.S. PGPub. No. 20100207041), hereinafter “Sato”, and Evans et al. (U.S. PGPub. No. 20160111254), hereinafter “Evans”, and Grinberg et al. (U.S. PGPub. No. 20140174655), hereinafter “Grinberg”.6 is used as a source gas ([0074]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to repair a scratch defect in the invention of Hau-Riege by using the method taught by Sato because Hau-Riege is silent about a method of repairing a deep recess and Sato teaches that such method would be effective for repairing such scratch defect.         It is noted that the scratch on the surface is considered a valley and the particle is 6 to repair the resulting large crater or a deep scratch because Sato teaches that both operations may be effectively performed by using GCIB.  It is noted that performing both operation in a single GCIB apparatus would advantageously save cost and time.      Hau-Riege and Sato fail to teach scanning the substrate according to a correction map.      Evans, also directed to repair a defect using GCIB, teaches that the repair comprisesloading the substrate in an apparatus, the substrate has been processed through a process, such as CMP, that causes non-uniformity on the substrate ([0061, 0053, 0031]);4F6, C4F8, CH3F,…([0036-0038]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the repair in the invention of Hau-Riege modified by Sato by determining a desired corrective pattern according to a topography map as taught by Evans because this would advantageously automate the repair process.  This would scan the substrate with the GCIB using Ar according to a first corrective map and scan the substrate with the GCIB using SF6 according to a second 

Claims 24, 27, 29-40 rejected under U.S.C. 103 as being unpatentable over Hau-Riege in view of Sato and Evans:--Claims 24, 27, 29, 32, 33, 34, 37: Hau-Riege teaches a method for repairing a defect on a substrate by using a focused ion beam ([0032]), comprisingscanning the substrate to produce a 3-D image and determining a location of the defect ([0012, 0027-0029], claim 1);removing a particle on the substrate by using ion milling ([0054-0057]), such as by using an Ar ion beam ([0058-0059]); andrepairing a recess on the substrate by using ion milling to smooth out the vicinity of the recess ([0056-0057])      Hau-Riege further teaches that recess may be a pit or a scratch on the substrate ([0047, 0055]), or a crater formed on the substrate after the particle is removed ([0053]), and that the repair would be appropriate if the recess is shallow ([0069]).  Hau-Riege is silent about a method of repairing a deep recess.         It is noted that the scratch on the surface is considered a valley and the particle is considered a mesa.  It is obvious that a fall-on particle, being foreign to the substrate, may have a different chemical composition than the valley, which is a part of the substrate.  It is also noted that a scratch on a substrate would typically comprise many microscopic mesas and valleys.      Sato teaches that it is almost impossible to repair a deep recess, such as a scratch, 6 is used as a source gas ([0074]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to repair a scratch defect in the invention of Hau-Riege by using the method taught by Sato because Hau-Riege is silent about a method of repairing a deep recess and Sato teaches that such method would be effective for repairing such scratch defect.        Hau-Riege also fails to teach repairing the defect comprises scanning the substrate with a gas cluster ion beam (GCIB).      Sato further teaches that smoothing a surface by using an Ar ion beam may be performed by using a GCIB ([0002-0017]), the ion beam reduces surface roughness, such as scratch, on the surface ([0019, 0090]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to repair a large particle defect in the invention of Hau-Riege by scanning a GCIB using Ar to remove the particle or smooth out a surface ropughness then scanning a GCIB using SF6 to repair the resulting large crater or a deep scratch because Sato teaches that both operations may be effectively performed by using GCIB.  It is noted that performing both operation in a single GCIB apparatus would advantageously save cost and time.      Hau-Riege and Sato fail to teach scanning the substrate according to a correction map.4F6, C4F8, CH3F,…([0036-0038]).      Therefore, it would have been obvious to one of ordinary skill in the art at the 6 according to a second corrective map.--Claim 30: It is obvious that a fall-on particle, being foreign to the substrate, may have a different chemical composition than the valley, which is a part of the substrate   Furthermore, Evans further teaches that the workpiece’s surface may comprise different materials ([0036]).--Claim 31: Evans further teaches that the workpiece may have surface thickness uniformity in excess of 100 angstroms ([0031]).--Claim 35: Since Hau-Riege modified by Sato teaches removing an embedded particle by using an Ar ion beam then smoothing out the crater formed after the particle has been removed, the location of the first defect and the second defect is the same so that the first and the second corrective map may be identical.--Claim 36: It is noted that adjusting scan velocity and plasma power would affect a dwell time and beam intensity. --Claim 38: Hau-Riege further teaches that the method not only repairs a defect on a Mo/Si multilayers, but also on other thin films, such as magnetic thin films, copper films, etc. ([0012]). --Claims 39, 40: Although Hau-Riege and Sato do not teach the Ar ion beam preferably etches valleys relative to mesa, and the SF6 ion beam preferably etches mesas relative 
Claims 25-26 rejected under U.S.C. 103 as being unpatentable over Hau-Riege in view of Sato and Evans as applied to claim 24 above, and further in view of Miller et al. (U.S. PGPub. No. 20140141612), hereinafter “Miller”.--Claim 25, 26: Hau-Riege modified by Sato and Evans teaches a substrate that has been processed through a CMP process as above.  Hau-Riege modified by Sato and Evans fails to teach the substrate comprises a scratch from the CMP process.Miller teaches that when a substrate that has been processed through a CMP process commonly has scratches.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a substrate having scratches in the invention of Hau-Riege modified by Sato and Evans because Evans teaches the substrate has been processed through a CMP process but fails to teach the substrate comprises a scratch from a CMP process, and Miller teaches that a substrate that has 
  Claim 28 rejected under U.S.C. 103 as being unpatentable over Hau-Riege in view of Sato and Evans as applied to claim 24 above, and further in view of Grinberg.--Claim 28: Hau-Riege modified by Sato and Evans teaches polishing a workpiece by CMP, then treating the workpiece’s surface by using an ion beam as above.  Hau-Riege modified by Sato and Evans fails to teach the workpiece’s surface comprises AlTiC.          Grinberg teaches that CMP may be used to polish an AlTiC substrate’s surface ([0005]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to CMP an AlTiC substrate in the invention of Hau-Riege modified by Sato and Evans because Hau-Riege modified by Sato and Evans teaches polishing a workpiece by CMP, then treating the workpiece’s surface by using an ion beam, but fails to teach the workpiece’s surface comprises AlTiC, and Grinberg teaches that CMP would be effective in polishing an AlTiC substrate. 
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach the amended features in claim 20 and the new claims,  this arguments is not persuasive, as explained 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713